IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE. DISTRICT OF NORTH CAROLINA

LINDA FAY BUSH,
Piaintiff,
1:17CV872

V.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,`

\_/\_/\_/\_/\,/\./\./\,I\~»/\-u/

' Defendant.
MEMORANDUM OPINION AND RECOMMENDATION

OF UNITED STATES MAGISTRATE jUD GlE
Piaintiff Linda Fay Bush (“Plaintift”) brought this action pursuant to Sections 205(g)
and 1631@(3) of the Sociai Security Act (the “Act”), as amended (42 U.S.C. §§ 405(§) and
1383(c)(3)), to obtain judicial review of a final decision of the`Cornrnissioner of Social Security
denying her claims for Disability Insurance Ben'eBts and Supplemental Security Incorne under,
l respectiveiy, Tides ll and XVI of the Act. The parties have filed cross-motions for judgment,

and the administrative record has been certified to the Court for review.

I. PRO CEDURAL HISTORY

Plaintiff protectiver filed applications for Disability Insnranc_e Benefits and
Suppiemental Security Incorne Benerits on October 8, 2012, alleging a disability onset date of
October 26, 2011 in both applications (I`r. at 14, 219-34.)z Her appiications Were denied

initially (Tr. at 94~113) and upon reconsideration (fr. at 114~47, 162~77). Thereafter, Plaintiff

 

1 Transcript citations refer to the Sealed Administraizive Record {Doc. #8].

 

requested an administrative hearing de novo before an Administrative Law ]udge (“AL]”).
(Tr, at 173~8{).) On]uly l2, 2016J Plaintiff, along with her attorney and an impartial vocational
expert, attended the subsequent hearing (Tr. at 14.) The AL] ultimately concluded that
Piaintiff was not disabled within the meaning of the Act ('l`r. at 25), and, on August 1, 2017,
the Appeals Council denied Plaintift’s request for review of the decision, thereby making the
AL]’s conclusion the Comrnissioner’s linal decisionfor purposes of judicial review Cl'r. at 1H
6). l
ll. LEGA_L STANDARD

Federal law “authorizes judicial review of the Social Security Commissioner’s denial of `
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). llowever, the
scope of review of such a decision is “eXtremely limited.” Frady v. Harris, 646 F.Zd 143, 144
(4th Cir. 1981). “The courts are not to try the case de novo.” Op_penheirn v. Finch, 495 F.Zd
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
AL] if they are supported by substantial evidence and were reached through application of the
correct legal standard.” Hancock v. Astrne, 667 F.Bd 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as `a reasonable mind might accept
as adequate to support a conclusion.’” l-lunter v. Sullivan, 993 F.Zd 31, 34 (41'h Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “.lt consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” l\/lastro v. Apfel, 270

F.?)d 171, 176 (4th Cir. 2001) (internal citations and quotation marks omitted). “lf there is

evidence to justify a refusal to direct a verdict were the case before a jury, then there is

substantial evidence.” l~lunter, 993 F.Zd at 34 (internal quotation marks omitted).

 

“in reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations or substitute its judgment for that of the
[AL]].” _MLtro, 270 F.Bd at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled,lthe
responsibility for that decision falls on the AL].” Hancoclt, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL]’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

lln undertaking this limited review, the Court notes that “[a] claimant for disability
benefits bears the burden of proving a disability.” llall v. Harris, 658 F.Zd 260, 264 (4th Cir.
1981). ln this context, “disability” means the “‘inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.”’ Ld. (quoting 42 U.S.C. § 423(d)(1)(A)).2

 

2 c‘The Social Security Act comprises two disability benefits programs The Social Security Disability lnsurance
Program (SSDI), established by Title ll of the Act as amended, 42 U.S.C. § 401 et seq., provides benths to
disabled persons who have contributed to the program while employed The Supplemental Security Income
Prograrn (SSI), established by Title XVl of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C.F.R. pt 416 (SSI), governing these two programs are,
in all aspects relevant liere, substantively identical.” §raig, 76 F.3d at 589 n.l.

“The Comrnissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.?)d at 472 (citing 20 C.F.R. §§ 404.1520@(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant (1) worked during the alleged period
- of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the
requirements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” I_d_.

A finding adverse to the claimant at any of several points in this five'-step.sequence
forecloses a disability designation and ends the inquiry For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ lf the claimant is
working, benefits are denied The second step determines if the claimant is ‘severely’_disabled.

if not, benefits are denied” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if

the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant

is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,

 

but falters at step three, i.e., “[i]f a claimant’s impairment is not sufficiently Severe to equal or
exceed a listed impairment, ” then “the AL] must assess the claimant s residual functional

capacity (‘RFC’.) ” l_d at 179. 3 Step four then requires the AL] to assess whether based on

 

 

3 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.?)d
at 562 (noting that administrative regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). l"he RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impairments). ” H_all 658 F 2d at 265 “RFC is to be determined by the AL} only after
[the AL}] considers all relevant evidence of a claimant’ s impairments and any related symptoms (eg pain).”
Hines, 453 F.?)d at 562-63.

 

that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled ld at 179-8(). However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s

impairments.” Hines, 453 F.?)d at 563. in making this determination, the AL] must decide

 

“whether the claimant is able to perform other work considering b'oth [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 f".2d at 264-65. lf, at this step, the Government cannot carry its

“evidentiary burden of proving that [the clairnant] remains able to work other jobs available

 

in the community,” the Claimant qualihes as disabled Hines, 453 F.3d at 567.
III. DISCUSSION

ln the present case, the AL] found that Plaintiff had not'engaged in “substantial gainful
activity” since her alleged onset date. 'l`he AL] therefore concluded that Plaintiff met her
burden at step one of the sequential evaluation process (Tr. at 16.) At step two, the AL]
further determined that Plaintiff suffered from the following severe impairments:

degenerative disc disease (DDD); osteoarthritis (OA); and carpal tunnel
syndrome[.] ' -

@@) The AL] found at step three that none of these impairments, individually or in

combination, met or equaled a disability listing Therefore, the AL] assessed Plaintiff’s RPC

and determined that she could perform sedentary work with further limitations Spec`ifically,
the AL] found that Plaintiff l

can stand and walk up to 2 hours; and sit up to 6 hours She can occasionally
handle, nnger, and feel with the right upper extremity; occasionally climb ramps

or stairs, balance, stoop, kneel, or couch; never climb ladders, ropes, or
scaffolds; never crawl; and never have exposure to unprotected heights

(Tr. at 18.) Based on this determination, the AL] found under step four of the analysis that
Plaintiff could not perform any of her past relevant work. (Tr. at 23.-) However, the AL]
concluded at step five that, given Plaintiff’ s age, education, work experience, and RFC, along
with the testimony of the vocational expert regarding those factors, Plaintiff could perform
other jobs available in the national economy and therefore was not disabled (Tr. at 24-25.)

Plainiiff now argues that substantial evidence fails to support the above RFC “because
the AL] failed to follow the treating physician rule and give more weight to Plaintiff’ s treating
physician [, Dr. fired D. McQueen,] over the non-examining state agency medical consultant.”
_(Pl.’s Br. D:)oc. #12] at 3.) ln a related argument, Plaint`iff further contends that the AL]’s
failure to include Dr. McQueen’s opined limitations in the RFC “necessarily renders the Step
5 determination unsupported by substantial evidence.” @cL at ll.) After a careful review of
the record, the Court finds no basis for remand. l

A. Treating Physician Opinions

Plaintiff first challenges the AL]’s failure to assign controlling weight to Dr. McQueen’s
medical opinions in accordance with 20 C.F.R. §§ 404.1527(® and 416.927(c), better known
as the “treating physician rule.”- This rule generally requires an AL] to give controlling weight
to the well-supported opinion of a treating source as to the nature and severity of a claimant’s
impairment, based on the ability of treating sources to

provide a detailed, longitudinal picture of [the claimant’s] medical impairment(s)

[which] may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual
examinations, such as consultative examinations or brief hospitalizations

20 C.F.R. §§ 404.1527(@ and 416.927(€). I“lowever, if a treating source’s opinion is not "well-
supported by medically acceptable clinical and laboratory diagnostic techniques or is
inconsistent with other substantial evidence in the case record,” it is not entitled to controlling

weightl Social Security Ruling (“SSR”) 96-2p, 1996 WL 374188, at *5; 20 C.F.R.

 

 

§§ 404.1527(c)(2), 416.927(@(2); see also CAig, 76 F.Bd at 590; i\/lastro, 270 F.Sd at 178.
Instead, the opinion must be evaluated and weighed using all of the factors provided in 20
C.F.R. §§ 404.1527(c)(2j(i)-(c)(6) and 416.927(c)(2)(i)~(c)(6), including (1) the length of the
treatment relationship, (2) the frequency of exaniinaiion, (3) the nature and extent of the
treatment relationship, (4) the supportability of the opinion, (5) the consistency of the opinion
with the record, (6) whether the source is a specialist,' and (7) any other factors that may
' support or contradict the opinion

Where an AL] declines to give controlling weight to a treating source opinion, he must
“'give good reasons in [his] . . . decision for the weight” assigned, taking the above factors into
account 20 C.F.R. § 404.1527(c)(2). “This requires the AL] to provide sufficient explanation
for ‘rneaningful review’ by the courts.” Thornpson v. Colvinj No. l:09CV27S, 2014 WL

135218, at *5 (M.D.N.C. Jan. 15, 2014) (quotations omitted); see also SSR 96-2p (noting that

 

the decision ccmust contain specific reasons for the weight given to the treating source’s
medical opinion, supported by the evidence in the case record, and must be sufficiently specific
\ to make clear to any subsequent reviewers the weight the adjudicator gave to the treating

source’s medical opinion and the reasons for that weight”).4

 

4 'I`he Court notes that for claims filed after March 27, 2017, the regulations have been amended and several of
the prior Social Security Rulings, including SSR 96~2p, have been rescinded The new regulations provide that
the Social Security Adrninistration “will not defer or give any specific evidentiary weight, including controlling
weight, to any medical opinion(s) or prior administrative medical finding(s), including those frorn your medical

7

ln the present case, Dr. l\/icQueen issued multiple opinions regarding PlaintifFS
limitations during the relevant time period ln a letter dated Novernber 8, 2012, he “advi`sed
[Plaintift] against prolonged standing, sitting or walking.”_ l-le further advised her “to avoid
climbing stairs, bending, stooping, crawling . . . walking on uneven ground . , . extreme
temperatures; rapid, repetitive motion of the lower extremities and unprotected heights.” CTr.
at 356.) A similar letter issued f"ebruary 6, 2013 advised no “lifting, pulling, or pushing, no
climbing up and down steps, no overhead reaching.” (I`r.l at 332.)

Dr. l\/icQueen also completed two, two»page RFC questionnaires supplied by Plaintiff’s
attorney ln the irst of these, completed on ]uly 7, 2014, Dr. McQueen indicated with circles
or checkmarlrs that Plaintiff could sit, stand, and walk for only ten minutes at a time, would
require frequent breaks of 30 minutes to one hour during an S~hour workday, could never lift
any amount of weight or use her right upper extremity in a work situation, and would miss
more than four days of work per month as a result of her impairments (Tr. at 348~49.) On
]une- 21, 2016, Dr. l\/icQueen completed a second form questionnaire in which he opined that
Plaintiff could never sit,.stand, walk, lift, carry, or use her upper extremities for any amount of
time in an S-hour workday. (Tr. at 461“62.)

The AL] set out Dr. McQueen’s opinions in detail, but ultimately assigned them only
partial weight In doing so, the AL] explained as follows: j

l recognize Dr. l\/icQueen has a lengthy treating relationship with fPlaintiff.]

However, the course of treatment pursued by the doctor has not been

consistent with what one would expect if [Plaintiff] were truly disabled, as the
doctor reported Also, the doctor’s opinions are mostly too restrictive and

 

sources.” 20 C.F.R. § 404.1520c. l"lowever, the claim in the present case was filed before March 27, 201_7, and
the Court has therefore analyzed Plaintiff’s claims pursuant to the treating physician rule set out above.

appear to contain inconsistencies compared to the objective findings of record

in addition to fPlaintiffs] testimony (i.e., never left/ carry any amount of weight;

never use hands, fingers, or arms; never sit, stand, or walk in an S-hour day).

Furthermore, the final responsibility for deciding whether [Plaintiff[ is

“disabled” under the Act is reserved to the Commissioner of Social Security.
(I`r. at 21.) Thus, the AL] provided four bases for declining to give controlling weight to Dr.
McQueen’s opinions: (1) the opinions were not consistent with the conservative course of
treatrnent; (2) the opinions were not consistent with the objective evidence; (3) the extreme
limitations posed by Dr. l\/lcQueen were not consistent even with Plaintiff’ s own testirnony;
and (4) the ultimate determination of disability is reserved for the Cornrnissioner.5 'I`he AL]’s
opinion includes further detailed findings as to each of these rationales

First, the AL] noted that “the course of treatment pursued by the doctor has not been
consistent with what one would expect if [Plaintiff| were truly disabled.” Cl`r. at 21 )
Specilically, “the treatment received has only been conservative in nature, which has allowed

[Plaintiff] to remain active.” (Tr. at 20.) In this regard, the _AL] noted that, “[a]lthough physical

examinations periodically revealed some positive findings, they were otherwise normal with

 

5 'I`he Court also notes that where, as with Dr. McQueen’s RFC questionnaires, an opinion consists of a
minimally-completed checkbox form, the AL] may reasonably conclude that it is of limited probative value.
D Coleman v. Colvin, No. 1:15CV751, 2016 WL 4223583, at *6 @/I.D.N.C. Aug. 9, 2016), report and
recommendation adopted No. l:15CV751, 2016 \VL 5372817 (l\/I.D.N.C. Sept. 26, 2016) (finding that the AL}
properly assigned no weight to a nurse practitioner’s opinions where she provided “little-to-no explanation of
the evidence used to form her opinions, which [we]re set forth either in short and conclusory letters or in a
check box form, and the record lack§ed] objective medical evidence in support of her conclusory assertions”)
(citing Mason v, ShalalaJ 994 F.Zd 1058, 1065 (3d Cir. 1993) (“Forrn reports in which a physician’s obligation
is only to check a box or fill in a blank are weak evidence at best.”); see also McGlothlen v. Asttue, No. 7:11-
cv-14B-R]', 2012 \XFL 3647411, at *6 (E.D.N.C. Aug. 23, 2012) (finding a form questionnaire “entitled to little
weight” due to lack of explanation); Bishop v. Asu:ue, No. 1:10~2714-TMC, 2012 WL 951775, at *3 n.5 (D.S.C.
' Mar. 20, 2012) (same). Here, Dr. McQueen provided only a limited objective basis for his check box opinion
ln fact, Dr. McQueen provided no basis for his opinions beyond Plaintiff’s diagnoses -consisting of chronic
painJ osteoarthritis, and degenerative cervical and intervertebral disc disease ~ and drowsiness from her
medications

 

conservative treatment alone (z`.e., narcotic medication, physical therapy, bracing/splints).”
(Tr. at 20.)

In addition, as the AL] correctly notes, the extreme limitations opined by Dr. l\/lcQueen
are inconsistent with the objective medical tindings, including those in Dr. McQueen’s own
treatment notes. As the AL] documented at length earlier in the record,

[e]xaminations mainly revealed no acute distress; normal ambulation, gait,
station, balance, and heel/ toe walking; normal sensation, strength, and tone; no
contractures, malalignment, or bony abnormalities of the joints, bones, or
muscles; and normal extremities without cyanosis, edema, varicosities, or
palpable cord. She had normal range of motion without pain of the lumbar and
cervical spines, shoulder joints, hips, knees, and toes; no spasms of the
paraspinal muscles; negative Human’s [sic] signs; as well as negative Patricl;~
Fabere tests, The knees particularly had full range of motion without tenderness
or swelling; anterior/ posterior drawer and medial/lateral testing showed no
instability; patella grind and quad apprehension tests were negative; and straight
leg raise as well as crossed straight leg raise were negative [Plainan had grossly
intact cranial nerves and monotilament tests; intact deep tendon retlexes; intact
ringer-to-nose; and no tremors.

(I`r. at 20.) The AL] also noted that allegations of disabling symptoms were not supported by
the objective medical findings in light of the radiological findings, which revealed “no more
than mild to moderate tindings.” (Tr. at 19.)

Forernost, radiological testing demonstrated normal findings of the bilateral
lower extremities, right lmee, right shoulder, and hips. Images of the lumbar
spine showed broad-based disc bulge at LS-Sl with small left paracentral disc
protrusion; moderate left and mild right neural foraminal narrowing and LS-Sl;
and mild broad-based disc bulge at Tl 1-T12, T12~L1, and L3~L4. Cervical spine
images revealed a small central disc protrusion at C3~C4 abutting the spinal
cord; mild broad»l)ased disc bulges at C§-CG and C6HC7; and Chiari l
malformation. ln addition, the thoracic spine showed intermediate bone lesion

, within the 'I`5 vertebral body (suggestive of an atypical hemangioma); normal
thoracic spinal cord; and no significant central canal nor neural foraminal
narrowing

(n. a 19_20.)

10

Finally, the Al,] noted that Dr._ l\/lcQueen’s opinions were inconsistent with Plaintiff’ s
own testimony CTr. at 20, 21.) in this regard, the AL] had already found that based on her
testimony and Disability Reports, Plaintiff “is able to perform household chores; care for her
family; prepare meals; perform personal care, independently; drive a car; [| watch television . .

. spend[| time with others; see[|her mother and brodier daily; attend[[ church . . . . go out
alone, . . .[and] shop in stores.” (Tr. at 17.) ln addition, the AL] noted Plaintiff’ s testimony
that “[slhe can lift about 10lpounds; walk 50 feet; sit 20-30 minutes; stand 15 minutes; and
drive 45 minutes.” (Tr. at 19.) As the ALJ explained, this testimony is inconsistent with Dr.
McQueen’s opinion that Plaintiff can never perform may of these activities in the course of an
S-hour workday. (Tr. at21.) The AL] concluded that Plaintiff s

symptoms are not of the intensity, frequency, or severity to preclude the

performance of sedentary exertional worlc The fact that she may indeed have

some ongoing or periodic discomfort was given due consideration in reaching
the finding that [Plaintiffj could perform sedentary exertional work as described

in the jRPC].
(1‘ r. at 21.) Notably, the RFC set forth by the AL_] is far more restrictive than that issued by
the State agency medical consultant who opined that Plaintiff remained capable of medium
exertional workL with the “ability to sit, stand, and walk up to 6 hours; frequently climb ramps
or stairs; occasionally climb ladders, ropes, or scaffolds; frequently stoop, kneel, crouch, or
crawl; frequently handle, bilaterally; and unlimitedly balance with no other liniitations.” (Tr.
at 22) (citing Tr. at 124~25). Although the AL] accorded this opinion “considerable weight,”
finding that it was “consistent with the evidence at the time of the consultant’s review” in
March 2014, he further found that “the whole of the evidence at the hearing level supports

[that Plaintiff| is more limited.” (Tr. at 22.) The AL] repeatedly noted that Plaintiff’ s back

11

condition had worsened over time, and that she experienced “ongoing and periodic
discomfort’J as the result of her impairments.” (Tr. at 20, 22.) 'l`herefore, he concluded that
Plaintiff could not perform the medium work opined by both the State agency consultant in
2014 and the AL] for Plaintiff’ s prior claim in 2007. (Tr. at 22.) l-le instead found her capable
of a veiy limited range of sedentary work. The AL] further explained, as set out above, that
Dr. McQueen’s treatment notes, and the medical evidence as a whole, support this finding6
Accordingly, the Court finds that substantial evidence supports the AL]’s RFC determination

B. Step Five

ln her secondJ related argument, l)laintiff contends that, at step five of the sequential
analysis, the AL]’s hypothetical question to the vocational expert was incompleteJ as it “did
not include the credited limitations opined by Dr. l‘vlcQueen.” (Pl.’s Br. at ll.) However, as
explained above, substantial evidence supports the AL_]’s decision to accord only partial weight
to the extreme limitations opined by Dr. l\/lcQueen. As such, the AL_] properly omitted these
limitations not only from the RFC, but also from the hypothetical question based upon it.

lT lS THEREFORE RECOMMENDED that the Corrnnissioner’s decision inding

no disability be AFf"lRl\/.[ED, that Plaintift’s Motion for `]udgment Reversing the

 

6 As part of this determination, the AL] noted that the medical source statement provided by Dr. james E. Rice
in june 2013 supports the finding that Plaintiff “is capable of performing no more than sedentary work.” (Tr.
at 21.) Plaintiff contends that the ALj’s finding Was in error, as “Dr. Rice opined internal/ia that Plaintiff would
not be able to sit more than three hours in an eight-hour work day and would be limited to sitting no more
than thirty minutes at a time, far short of the prolonged sitting required by the sedentary exertional level.” (Pl.’s
Br. at 1(}.) However, tlie AL] discussed Dr. Rice’s various proposed limitations and gave Dr. Rice’s opinion
only partial weiglit, discounting Dr. Rice’s opinion to the extent that it was “not congruent with the whoie of

the evidence nor [Plaintiff’s] testimony as discussed throughout this decision.” (Tr. at 21.) l `

12

Cornrnissioner [Doc. #10] be DENIED, that Defendant’s Motion for Judgrnent on the
Pleadings [Doc. #13] be GRANTED, and that this action be DISMISSED with prejudice

This, the 20th day of February, 2019.

/s/ loi F.liaabeth Peal<e
United States Magistrate ]udge

13

